Citation Nr: 1821384	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral (left and right) knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1991 to January 1997.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.

Subsequently, in January 2015, the Board remanded these claims so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with their development, including by affording him another VA compensation examination.  Upon completion of that requested development, at least to the extent possible, the AOJ continued to deny these claims, as reflected in a July 2015 Supplemental Statement of the Case (SSOC), and since has returned these claims to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's January 2015 remand instructions in trying to further develop these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

More concerning this, the Board sees the Veteran failed to report for the June 2015 VA examination without good cause.  See Aug. 2015 Informal Hearing Presentation (IHP) (Veteran's representative noting the Veteran has not submitted any reason for the failure to report).  In this circumstance, the Board is required to adjudicate the claims based on the evidence already of record.  38 C.F.R. § 3.655.  Although VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (holding that a veteran cannot passively wait for help from VA).


FINDINGS OF FACT

1.  The Veteran's current bilateral knee condition is not shown to have incepted during his service or to be causally or etiologically related to any disease, injury, or incident in service.

2.  Similarly, his current back condition also is not shown to have incepted during his service or to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a bilateral knee condition.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria also are not met for entitlement to service connection for a back condition.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.


The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning these claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Back and Bilateral Knee Conditions

As already alluded to, generally, in order to establish entitlement to direct service connection, three elements must be established: (1) a current disability; (2) an in-service event; and, (3) a nexus, or link, between the current disability and the in-service event.  38 C.F.R. § 3.303(a).  See also Hanson v. Principi, 16 Vet. App. 110, 111 (2002).  Here, though, there is no established correlation ("nexus") between the claimed back and bilateral knee disorders and the Veteran's service, so these claims must be denied.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's post-service treatment records establish that his claimed bilateral knee and low back pain is degenerative in nature.  See Oct. 2010 VA Exam. Rep.  Consequently, there is competent medical evidence of his claimed disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).


As already alluded to, however, there still must also be competent and credible (i.e., probative) evidence of a relationship ("nexus") between the Veteran's claimed disabilities and his military service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  And, unfortunately, after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.

Review of the Veteran's service treatment records (STRs) shows that he made several complaints of back and knee pain.  See, e.g., STRs dated Apr. 30, 1993 (lower back pain for past 3 weeks); Dec. 13, 1993 (left knee pain); Mar. 23, 1995 (back pain; no history of trauma); Feb. 29, 1996 (pain and popping in both knees).  Moreover, during his Travel Board hearing, he testified that he had had back and knee pain since service.  See Feb. 2013 Board Hearing Tr. at 3-4.

To explore this possible relationship further, the Veteran was afforded a VA compensation examination in August 2010 for an opinion concerning the etiology of his claimed disabilities.  The examiner first confirmed the Veteran has these alleged conditions, especially noting significant ankylosis of the spine.  But this same examiner ultimately concluded it was unlikely the back and knee conditions now being claimed were caused by the Veteran's military service, as he never had any injuries or diagnoses related to his back or knees while in service.  However, because that VA examiner appeared to have misunderstood the requisite standard of proof (i.e., he mistakenly used the phrase "at least as likely as not" rather than this not being at least as likely as not), an addendum opinion was requested.

In October 2010, a different examiner from the one who had performed the Veteran's August 2010 VA examination reviewed the previous examination report and ultimately concluded (just as the prior examiner had) that it was less likely than not that the Veteran's back and bilateral knee conditions were caused by his military service.  In making this determination, this additional examiner noted that the Veteran's back and knee pain are degenerative in nature, without a clear history of any trauma or other inciting event.

In January 2015, the Board remanded these claims so the AOJ could provide the Veteran another VA examination for additional medical comment or opinion concerning the cause of his back and bilateral knee disorders.  That additional development was due to the Board finding the August 2010 opinion and October 2010 addendum inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Regrettably, however, the Veteran failed to report to the additionally-scheduled examination that could have provided additional evidence possibly supportive of his claims, notably, the required correlation ("nexus") between these claimed disabilities and the symptoms - especially the pain - he experienced during his service.  When a claimant, without good cause, fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655.

Consequently, considering the evidence of record (which is the only evidence available to review), the Board finds that the preponderance of this evidence is against finding the required relationship between these claimed conditions and the Veteran's military service.  Moreover, since the preponderance of the evidence is against these claims; there is no doubt to be resolved in the Veteran's favor, in turn meaning service connection must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for a back disorder is denied.

The claim of entitlement to service connection for a bilateral knee condition also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


